Title: From John Adams to Benjamin Franklin, 6 December 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam Decr. 6th. 1781
Sir

I have delivered your Excellency’s Letter to Mr. de Neufville, and have written to him myself, making the proposals contained in your Letter to me. He answers me, that he thinks the proposals reasonable: but insists upon it, that he has not the commanding Interest in the Concern, and that nothing can be done but by the Owners at large, or by Mr. Van Harp as Ships Husband. He seemed alarmed at the Intention of stopping Payment, and will write You upon it. Mr. de Neufville the Son is set off this morning for Paris.
A single Bill of 550 Guilders was brought me yesterday drawn on Mr. Laurens 6th. July 1780—it is No. 61. I have asked time to write your Excellency about it, and hope for an Answer by the Return of Post. All the remaining Numbers of the Bills drawn upon me have been presented, and these I have accepted. There are not more than three or four.
The States General have unanimously guarranteed the five Millions, and I hope to have the honor before long of demanding an Answer to my former Memorial, and proposing another Matter of more Consequence still, according to a Paper which I transmitted You on the 26th, which I hope You have recieved. A Triple or Quadruple Alliance would probably accelerate the Negotiation for a Congress at Vienna—at least it would render the War more easy and secure.

I have the Honor to be, Sir, your most obedient and most humble servant
J. Adams

